Title: From Thomas Barclay to the American Commissioners, 10 February 1787
From: Barclay, Thomas
To: American Commissioners


          
            
              Gentlemen.
              Alicante 10th. February 1787.
            
            Since I wrote to you from hence the 6th. of last month I have been much aflicted with the Rheumatism in my Loins, which confin’d me to my bed with pains great beyond Description. I am now free of them, and Shall leave this place in a few Days. Upon further reflection, I thought it best not to abandon the Idea of meeting Mr. Lamb, and therefore I wrote to him, at Port Mahon, that I woud go to Valencia and from thence to Barcelona, if he wou’d embark for this last place and meet me there— I inform’d him that my orders from Congress were to make a Settlement with all the people in Europe who are employ’d, or who have been employ’d, in their Service—and that the Ministers at London and Paris wish that I may be able to comply with the desire which he communicated to them of having his account Settled here—and I desir’d him to answer me by one letter address’d for me at Valencia and another at Barcelona. If his buisness or health will not permit him to see me I will probably go to Madrid from Valencia—or perhaps to France from Barcelona— But my movements will in Some measure be govern’d by the necessity I Shall find myself under of going to Coruña.— The Gentlemen, with whom my buisness lyes there, have not by any means comply’d with my request. They acknowledge that there is some property belonging to the Prizes carried in by Captain Cunnyngham, in their hands, but they have applyed it towards the Discharge of expences incurred by the South Carolina frigate, commanded by Commodore Gillon, and with respect to the public effects left by him, little can be known by what they write,— I fear nothing will ever be recover’d of any consequence from these effects or from this Balance—yet having them pointed out as objects to be attended to, I am unwilling to leave anything undone on my part; In the mean time—I Shall communicate to the Secretary of foreign affairs what I have collected on these Subjects, and determine hereafter whether I Shall pass to Coruña or not.
            
            I receiv’d a letter from Mr. Jefferson Dated the 26th. of December, in which he Says he will write to Mr. Adams to join, him in desiring Mr. Lamb to Settle his accounts—a Circumstance that proves very agreeable to me—However willing Mr. Lamb may be to do it without Such a letter. I am Gentlemen with the greatest Respect and Esteem. / Your most obedt. Servant
            
              Thos Barclay
            
          
          
            The Count D’Espilly &c. Sail’d from this Bay about ten Days ago for Algier.
          
        